Title: From George Washington to Richard Peters, 22 October 1777
From: Washington, George
To: Peters, Richard



Sir
Head Quarters near Whitemarsh [Pa.] 22d October 1777

I am favd with yours of the 18th with a Return of our military Stores in the different States. I sincerely wish they were more numerous, but I hope the Gentlemen of the Secret Committee in whose department it falls to import these Articles, have been taking care to procure a further supply. Major Nicholas who is just returned from the Eastward informs me that a large quantity of lead has lately arrived at Boston upon private account, he, finding that lead was wanting at Springfeild, wrote to Genl Heath to have it purchased up. But for fear it may be neglected, I shall write to Genl Heath and I think the Board had better also direct the Continental Agent at Boston to secure it—I hope that the Council of this state may adopt and carry into execution any plan that the Board may point out for the collection of shoes Blankets &ca they must be had upon some terms or other and I will readily contribute any assistance that may be demanded of me.
I dont know how it would answer to make Cartouch Boxes of painted Canvas instead of leather, but I fear it would not do, as I am pretty certain that after they had been wet once or twice and a little worn that they would not turn rain. I would not wish to see a rash experiment tryed upon an accoutrement, on the goodness of which our whole safety depends. If the wood of the Cartouch Box is not intirely covered with leather, it must be made of seasoned oak or some hard wood, for I am convinced that poplar of which they are commonly made would admit water very easily.
Congress have reason to complain of my not making them General

Returns of the Army more frequently, but I hope they will excuse me when they consider that I have not been for some time past two days in a place, and I assure you it sometime happens that the Officers have not paper to make the necessary Returns. But I will take the first opportunity of making a full and regular one. I am Sir Yr most obt.
